                   3:20-cv-03132-SEM-TSH # 13   Page 1 of 17
                                                                                   E-FILED
                                                      Thursday, 04 March, 2021 04:29:23 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

JAMES MAY and                            )
ATLANTIC RESTAURANTS, INC.,              )
                                         )
     Plaintiffs,                         )
                                         )
     v.                                  )      No. 20-cv-3132
                                         )
JASON LINDSEY,                           )
                                         )
     Defendant.                          )

                                 OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion to Dismiss

Pursuant to Forum Non Conveniens (d/e 9) filed by Defendant Jason

Lindsey. For the reasons stated below, the Motion to Dismiss (d/e

9) is DENIED.

                            I. BACKGROUND

     The following facts are taken from the Defendant’s Notice of

Removal, Plaintiffs’ Emergency Motion for Temporary Restraining

Order and Preliminary Injunction, and Plaintiff’s Complaint. See

d/e 5. Plaintiff James May is the president of Atlantic Restaurants,

Inc., a plaintiff in this case, and is a 50% shareholder of Atlantic



                               Page 1 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 2 of 17




Restaurants Inc. Id. at 41-42. Defendant Jason Lindsey is the

current secretary of Plaintiff Atlantic Restaurants, Inc. and is a 50%

shareholder of Atlantic Restaurants Inc. Id. at 42. Defendant

Lindsey has been operating the Atlantic Store located at 1140 N.

Military Highway, Suite 812, Norfolk, Virginia, pursuant to the

Management and Operation Agreement dated April 1, 2017. Id.

Defendant Lindsey is in charge of operations and management of

the Atlantic Store and has sole control of any and all bank accounts

of the Atlantic Store and Atlantic Restaurants, Inc. Id.

     Additionally, Defendant Lindsey had been managing 21

restaurants in Virginia, Indiana, and South Carolina on behalf of

Plaintiff May under the corporate entity Gem City Fresh Mex, Inc.

(“Gem City”), which is owned solely by Plaintiff May. Id. at 43.

Defendant Lindsey was in charge of the operations of 21 Gem City

stores and had access to the company credit cards of Gem City and

the personal credit cards of Plaintiff May. Id. Defendant Lindsey

fraudulently charged the credit cards of Gem City and Plaintiff May

as the charges were unrelated to the business of Gem City. Id.

Most of the charges were related to Amazon. Id. at 43-44.




                            Page 2 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 3 of 17




      Defendant Lindsey was also in charge of the operation and

management of a Gem City restaurant located at 1731 Gilbert

Street, Norfolk, Virginia, referred to as “Store 1741,” which was fully

owned by Gem City. Id. at 44. Defendant Lindsey was directed to

make deposits into an appropriate Gem City account for Store

1741. Id. However, Defendant Lindsey wrongfully diverted funds

into an account under Lindsey’s sole control that Plaintiff May

could not access, which totaled approximately $55,000. Id. On

May 1, 2020, Defendant Lindsey was terminated from Gem City for

diverting funds and for the inappropriate credit card charges. Id.

      Plaintiff May determined that Atlantic Restaurants, Inc., which

was managed by Defendant Lindsey, had not paid rent on a timely

basis, resulting in past due rent of $21,721.89 as of May 5, 2020.

Id. at 44-45. Defendant Lindsey has also failed to pay bills totaling

$7,038 for the Atlantic Store, which is his duty as a manager. Id. at

45.

      One of the Qdoba restaurants is operated by Atlantic

Restaurants, Inc., and Kris Wardlaw is the general manager of that

Qdoba restaurant. Id. Wardlaw was “never told to ring in EZ-Cater

orders[,] which is inappropriate and illegal to not report sales tax on


                             Page 3 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 4 of 17




those sales for Atlantic Restaurants, Inc. as this would result in

misreporting sales/sales tax statements,” which “was done at the

direction of Jason Lindsey.” Id. Defendant Lindsey was also

wrongfully paying online order fees for the Atlantic Store out of Gem

City accounts. Id.

      Moreover, Defendant Lindsey operated Qdoba stores in

Merrillville, Indiana and Highland, Indiana for Gem City. Id. at 46.

The district manager of those Qdoba stores, Mauricio de Gortari,

believes “money was pulled from the deposits without receipts from

these stores,” which “is evidence of further misappropriation of

funds from Gem City by Jason Lindsey.” Id.

      Pursuant to the bylaws of the Atlantic Restaurant, Inc.,

Plaintiff May, as president, directed Defendant Lindsey to add May

to all bank accounts of Atlantic Restaurants, Inc., including Atlantic

Store and Store 1741, but Defendant Lindsey has failed to do so.

Id.

      Plaintiff May alleges that the unpaid bills and rent and

deposits not properly accounted for violate the Agreement and

result in Defendant Lindsey’s termination pursuant to the

Agreement. Id. at 47. Additionally, Defendant Lindsey’s operation


                             Page 4 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 5 of 17




of Gem City allegedly establishes criminal intent for the

misappropriation of deposits and funds and misuse of credit cards,

which also violates the Agreement. Id.

     In May 2020, Plaintiff May contacted Defendant Lindsey

asking Lindsey to secure all accounts. Id. at 48. Lindsey told May

that Lindsey “had been held captive since Tuesday or Wednesday

and did not remember anything since then.” Id.

     Based on these allegations and the perceived harm, Plaintiffs

May and Atlantic Restaurant, Inc. sought and obtained a temporary

restraining order against Defendant Lindsey. In May 2020,

Plaintiffs filed a motion for temporary restraining order and a

Complaint against Defendant Lindsey alleging a claim for injunctive

relief, namely a temporary and permanent injunction, and an action

for accounting in the Sangamon County, Illinois, Circuit Court,

Case No. 2020-CF-108. See Motion, d/e 5, p. 6, Complaint, d/e 5,

p. 41-53.

     On May 22, 2020, the Sangamon County, Illinois, Circuit

Court issued a temporary restraining order. See Notice of Removal,

d/e 5, p. 2, 80. Thereafter, a notice of removal was filed in this

Court and, thus, created this case. Id.


                             Page 5 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 6 of 17




     Defendant Lindsey filed a motion to dismiss pursuant to forum

non conveniens (d/e 9) arguing that this case should be tried in

Norfolk, Virginia because key witnesses live closer to Norfolk,

Virginia. Plaintiffs contend the motion to dismiss should be denied

because key witnesses and evidence are located nearest to this

Court. See Response, d/e 11.

                          II. JURISDICTION

     District courts have original jurisdiction of all civil actions

between citizens of different states where the matter in controversy

exceeds $75,000. 28 U.S.C. § 1332(a)(1). Any civil action brought

in state court may be removed to federal court if the action is one

over which the district courts have original jurisdiction. 28 U.S.C. §

1441(a).

     Complete diversity exists between the parties. Plaintiff James

May is a citizen of Illinois. See Note of Removal, d/e 5. Plaintiff

Atlantic Restaurants, Inc. is an Illinois corporation. Id. Defendant

Jason Lindsey is a citizen of Indiana. Id. In addition, the amount

in controversy exceeds $75,000 exclusive of interest and costs

because, as stated in the Complaint, Plaintiffs seek damages in




                             Page 6 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 7 of 17




excess of $75,000. Id. Accordingly, the Court has original

jurisdiction of this matter pursuant to 28 U.S.C. § 1332(a)(1).

                       III. LEGAL STANDARD

      While Defendant filed a motion to dismiss pursuant to forum

non conveniens, Congress has partially codified the doctrine of

forum non conveniens in § 1404(a). See 28 U.S.C. § 1404(a); see

also Mueller v. Apple Leisure Corp., 880 F.3d 890, 894 (7th Cir.

2018) (“1404(a) is merely a codification of the doctrine of forum non

conveniens for the subset of cases in which the transferee forum is

within the federal court system; in such cases, Congress has

replaced the traditional remedy of outright dismissal with transfer.”)

(internal quotation marks omitted). Pursuant to § 1404(a), “For the

convenience of parties and witnesses, in the interest of justice, a

district court may transfer any civil action to any other district or

division where it might have been brought or to any district or

division to which all parties have consented.” 28 U.S.C. § 1404(a).

     “A district court may dismiss a case on forum non conveniens

grounds when it determines that there are ‘strong reasons for

believing it should be litigated in the courts of another, normally a

foreign, jurisdiction.’” Fischer v. Magyar Allamvasutak Zrt., 777


                             Page 7 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 8 of 17




F.3d 847, 866 (7th Cir. 2015) (quoting Abad v. Bayer Corp., 563

F.3d 663, 665 (7th Cir. 2009). The focus of the inquiry is on “the

convenience to the parties and the practical difficulties that can

attend the adjudication of a dispute in a certain locality.” Sinochem

Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 429

(2007); see also In re Ryze Claims Sols., LLC, 968 F.3d 701, 707–08

(7th Cir. 2020) (“When deciding whether to transfer a case under §

1404(a), a district court therefore “must evaluate both the

convenience of the parties and various public-interest

considerations.”).

      “[W]hen an alternative forum has jurisdiction to hear a

dispute, a case can be dismissed if trial in the plaintiff's chosen

forum would be more oppressive to the defendant than it would be

convenient to the plaintiff or if the forum otherwise creates

administrative and legal problems that render it inappropriate.”

Fischer, 777 F.3d at 866; see also In re Ford Motor Co.,

Bridgestone/Firestone N. Am. Tire, LLC, 344 F.3d 648, 651 (7th

Cir. 2003) (“The nonstatutory doctrine of forum non conveniens

permits a case to be dismissed if trial in the plaintiff's chosen forum

would be oppressive and vexatious to the defendant, out of all


                             Page 8 of 17
                 3:20-cv-03132-SEM-TSH # 13   Page 9 of 17




proportion to the plaintiff's convenience, and if it is also true that

an alternative foreign forum exists.”). A court must assess the

various private and public interest factors. See id. The defendant

moving to dismiss based on forum non conveniens bears the burden

of proof. Sinochem, 549 U.S. at 423 (“A defendant invoking forum

non conveniens ordinarily bears a heavy burden in opposing the

plaintiff's chosen forum.”).

                               IV. ANALYSIS

     A. The Alternative Forum in Norfolk, Virginia, Is Adequate.

     A court must first assess whether the proposed alternative

forum is adequate and available. Fischer, 777 F.3d at 867 (“A

forum meets the adequate alternative forum requirement when the

forum is both available and adequate.”). Defendant Lindsey

proposes the United States District Court for the Eastern District of

Virginia, which is located in Norfolk, Virginia, as a proper forum.

Plaintiffs did not contest that the Norfolk, Virginia forum would be

inadequate or unavailable, and the Court does not foresee an issue

of jurisdiction. Based on the arguments by Defendant Lindsey and

the silence of Plaintiffs, the Court finds that the Norfolk, Virginia

forum would be adequate and available to hear this case.


                               Page 9 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 10 of 17




     B. A Balance of the Interests Weigh in Favor of Retaining
the Case and Denying Defendant’s Motion to Dismiss.

     “Where another adequate forum is available, to dismiss on

forum non conveniens the district court must also balance the

private interests of the parties and the public interests of the

alternative forums and find that those balances favor a different

forum.” Fischer, 777 F.3d at 868. A court should focus on the

private factors such as the “(1) relative ease of access to sources of

proof; (2) availability of compulsory process and costs for

attendance of witnesses; (3) possibility of view of premises, if

appropriate; and (4) other practical issues, including ease of

enforcement of any ultimate judgment.” In re Factor VIII or IX

Concentrate Blood Products Litig., 484 F.3d 951, 958 (7th Cir.

2007); see also Research Automation, Inc. v. Schrader-Bridgeport

Int'l, Inc., 626 F.3d 973, 978 (7th Cir. 2010) (“With respect to the

convenience evaluation, courts generally consider the availability of

and access to witnesses, and each party’s access to and distance

from resources in each forum.”). The Court also notes that a

plaintiff’s chosen forum usually enjoys a strong presumption in its

favor. See In re Ford, 344 F.3d at 653.



                            Page 10 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 11 of 17




     Defendant argues that the restaurants at issue – the Qdoba

restaurant, an Atlantic Store, and Store 1741 – are all located in

Norfolk, Virginia. Defendant Lindsey also believes the personal

bank account used by Defendant Lindsey to wrongfully divert

funds, as alleged in the Complaint, is presumed to be a Chartway

Credit Union located in Norfolk, Virginia, and that Plaintiff’s prayer

for relief requests Defendant Lindsey no longer operate any of the

restaurants. Defendant also contends that all of his key witnesses

are employees of restaurants located in Norfolk, Virginia, the banks

referenced by Plaintiff in the Complaint are located in Norfolk,

Virginia, and “the employee witnesses do not have the financial

means to travel to Illinois even if compelled to do so.” See Motion,

d/e 9, p. 3.

     In Defendant’s reply brief, Defendant lists 20 witnesses who

Defendant intends to call, all of whom are located in Virginia.

Although Defendant lists the individual’s name and what knowledge

the individual possesses, Defendant does little more. For example,

Defendant lists the following witnesses:

     A. Adnan Bajramaliu of Henrico, Virginia who has
     personal knowledge of banking discussions between the
     Plaintiff, James May . . . .


                            Page 11 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 12 of 17




     C. Trina S. Douglas of Norfolk, Virginia.; direct knowledge
     of banking directives and dealings with Chartway Federal
     Credit Union (Norfolk).
     D. Monae Robinson of Norfolk, Virginia.; Shift Leader
     with direct knowledge of banking transactions.
     E. Andrew White of Norfolk, Virginia; Shift Leader with
     personal knowledge of banking practices.
     F. Wendy Guardado of Richmond, Virginia.; knowledge of
     banking procedures, policies and practices.
     G. Robert Krause of Norfolk, Virginia; personal knowledge
     of air conditioner repairs and invoicing . . . .

See Reply, d/e 12, p. 1. Defendant does not identify how Douglas’

direct knowledge of banking directives and dealings with Chartway

Federal Credit Union impact the case or who Robinson and White

are and why their knowledge of banking transactions will be used.

     In Plaintiffs’ response, Plaintiffs identified the following

witnesses: Plaintiff James May, resident of Quincy, Illinois; Ruth

Willis, who is the bookkeeper of Atlantic Restaurants, Inc. and

James May and is a resident of Quincy, Illinois; other Gem City

employees who are located in Quincy, Illinois; Mauricio de Gortari,

manager of the Qdoba locations in Indiana and resident of Indiana;

Shawn Kromer, general manager of Fort Wayne, Indiana Qdoba

where some money was diverted; and Jeremy Hultz, district

manager in Peoria, Illinois, who has personal knowledge of

Defendant’s actions. See Response, d/e 11, p. 2. Plaintiffs also


                             Page 12 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 13 of 17




state that the bank involved is Woodforest Bank, which is a

national bank with its headquarters in Houston Texas, but

Plaintiffs anticipate the bank officers who would testify are from

Macomb, Illinois. Id. Plaintiffs also contend that individual

employees from Norfolk stores are not necessary as witnesses and

the bank records speak for themselves. Id. at 3.

     The Court recognizes that some of the witnesses may be

residents of Virginia because some of the restaurants Defendant

manages or managed are located in Virginia. However, Plaintiffs

have pled that Defendant also managed Gem City restaurants

located in Illinois, Indiana, Iowa, and South Carolina, and Plaintiffs

intend to “prove Defendant misappropriated funds from stores in

each of those states and diverted money into the Atlantic

Restaurants, Inc. bank account.” Id. The Court finds that the

witnesses will likely come from different states with most of the key

witnesses being residents of Illinois or Indiana, including Defendant

himself, which his closer to Illinois than Virginia. The Court

presumes that some of the evidence will consist of banking

documents, which will not require multiple out-of-state witnesses to

testify in person, and testimony of key witnesses, such as Plaintiff


                            Page 13 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 14 of 17




May and Defendant Lindsey. The Court will also try to

accommodate any witnesses coming who reside in another state,

including the use of video testimony. However, having some

witnesses who reside in another state, alone, does not justify

transferring this case to Virginia.

     Additionally, Defendant argues that “[i]t is doubtful that a

judge sitting in Illinois could restrain activity in Virginia without

domesticating that Order” and that the litigation would continue

after an order from an Illinois court, which would increase the costs

and attorney’s fees. See Motion, d/e 9, p. 3 (emphasis in original).

However, Defendant does not explain how the Court does not have

authority to issue an order restraining the parties before the Court

nor does Defendant contest that this Court has jurisdiction over

him. If Defendant is concerned about the return of funds, the

Court has authority to direct the funds to be returned. Moreover,

the employees of any restaurant owned or managed by Plaintiff

Atlantic Restaurant, Inc. are subject to any order of this Court as

agents of Atlantic Restaurant, Inc. Defendant also contends that if

Defendant is required to defend in Illinois, “he will be denied Due

Process of Law.” See d/e 9, p. 3. Again, Defendant does not


                             Page 14 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 15 of 17




explain how or why he will be denied due process of law. The

Court does not foresee any practical or constitutional issues with a

judgment entered by this Court.

     Defendant did not make any argument that the public factors

weigh in favor of dismissing the case. However, the Court must still

assess them. “The ‘interest of justice’ is a separate element of the

transfer analysis that relates to the efficient administration of the

court system.” Research Automation, Inc. v. Schrader-Bridgeport

Int'l, Inc., 626 F.3d 973, 978 (7th Cir. 2010). When assessing the

interest of justice element, courts consider factors such as “docket

congestion and likely speed to trial in the transferor and potential

transferee forums, each court's relative familiarity with the relevant

law, the respective desirability of resolving controversies in each

locale, and the relationship of each community to the controversy.”

Id. In the traditional sense of assessing the doctrine of forum non

conveniens, the relevant public factors include:

     the administrative difficulties stemming from court
     congestion; the local interest in having localized disputes
     decided at home; the interest in having the trial of a
     diversity case in a forum that is at home with the law that
     must govern the action; the avoidance of unnecessary
     problems in conflicts of laws or in the application of



                            Page 15 of 17
                3:20-cv-03132-SEM-TSH # 13   Page 16 of 17




     foreign law; and the unfairness of burdening citizens in
     an unrelated forum with jury duty.

Stroitelstvo Bulgaria Ltd. v. Bulgarian-Am. Enter. Fund, 589 F.3d

417, 425 (7th Cir. 2009).

     The Court finds that the Central District of Illinois has an

interest in having this local dispute decided within the Central

District. Most of the alleged wrongdoing did not take place in

Virginia, and Defendant previously worked and continues to work

for a company who is incorporated in Illinois. The dispute involves

multiple states, but the Central District of Illinois has the closest

ties. The Agreement states that the Agreement and the rights and

duties arising out the Agreement are governed by Illinois law. See

d/e 5, p. 61. Therefore, the Court has an interest in having the

trial in its jurisdiction, which “is at home with the law that must

govern the action” and avoids “unnecessary problems in conflicts of

laws” that would be present if a Virginia court heard this case.

Stroitelstvo, 589 F.3d at 425.

     Overall, the relevant factors favor this forum over the United

States District Court for the Eastern Division of Virginia. Defendant

has not met his burden of proving the case should be transferred.



                            Page 16 of 17
              3:20-cv-03132-SEM-TSH # 13   Page 17 of 17




                        V. CONCLUSION

    For the reasons stated, Defendant Lindsey’s Motion to Dismiss

Pursuant to Forum Non Conveniens (d/e 9) is DENIED.

ENTERED: March 3, 2021

FOR THE COURT:
                          s/ Sue E. Myerscough___
                         SUE E. MYERSCOUGH
                         UNITED STATES DISTRICT JUDGE




                          Page 17 of 17
